Opinion
Per Curiam,
Prior to indictment appellant was incarcerated in another county. He complains that he had no preliminary hearing before trial. Commonwealth v. O’Brien, 181 Pa. Superior Ct. 382, 124 A. 2d 666 (1956). specifically holds that a person imprisoned in another county need not be given a preliminary hearing and may be proceeded against by use of a district attorney’s bill with the approval of the court. The record reveals compliance with the proper procedure.
Order affirmed.
Jacobs, J., concurs in the result.